DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 9/23/2021. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 11 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2, 11 and 20 of prior U.S. Patent No. 11158106. This is a statutory double patenting rejection.
Instant Application 
U.S. Patent No. 11158106
1. A method for performing shader operations, the method comprising: 
1. A method for performing shader operations, the method comprising: 
performing pixel shading at a shading rate defined by pixel shader variable rate shading ("VRS") data; and
performing pixel shading at a shading rate defined by pixel shader variable rate shading (“VRS”) data; 
updating the pixel VRS data that indicates one or more shading rates for one or more tiles based on whether tiles of the one or more tiles include triangle edges or do not include triangle edges, to generate updated VRS data.
updating the pixel VRS data that indicates one or more shading rates for one or more tiles based on whether tiles of the one or more tiles include triangle edges or do not include triangle edges, to generate updated VRS data; and 
2. The method of claim 1, further comprising: writing to a VRS rate feedback buffer based on the updated VRS data, 
writing to a VRS rate feedback buffer based on the updated VRS data.


wherein the VRS rate feedback buffer includes indications for each tile of the one or more tiles, wherein the indications indicate either a shading rate for a tile based on the pixel shader variable rate shading data or that the tile includes a triangle edge.
2. The method of claim 1, wherein: the VRS rate feedback buffer includes indications for each tile of the one or more tiles, wherein the indications indicate either a shading rate for a tile based on the pixel shader variable rate shading data or that the tile includes a triangle edge.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, 10, 14-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10, 14-17 and 19 of U.S. Patent No. 11158106. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5-8, 10, 14-17 and 19 of instant application are anticipated by claims 1, 5-8, 10, 14-17 and 19 of U.S. Patent No. 11158106.
Instant Application
U.S. Patent No. 11158106
1. A method for performing shader operations, the method comprising: 
1. A method for performing shader operations, the method comprising: 
performing pixel shading at a shading rate defined by pixel shader variable rate shading ("VRS") data; and 
performing pixel shading at a shading rate defined by pixel shader variable rate shading (“VRS”) data; 
updating the pixel VRS data that indicates one or more shading rates for one or more tiles based on whether tiles of the one or more tiles include triangle edges or do not include triangle edges, to generate updated VRS data.
updating the pixel VRS data that indicates one or more shading rates for one or more tiles based on whether tiles of the one or more tiles include triangle edges or do not include triangle edges, to generate updated VRS data; and 

writing to a VRS rate feedback buffer based on the updated VRS data.


Claims 3, 4, 9, 12, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 9, 11-13 and 18 of U.S. Patent No. 11158106. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 4, 9, 12, 13 and 18 of instant application are obvious variants of claims 2-4, 9, 11-13 and 18 of U.S. Patent No. 11158106.
Instant Application
U.S. Patent No. 11158106
1. A method for performing shader operations, the method comprising: performing pixel shading at a shading rate defined by pixel shader variable rate shading ("VRS") data; and 
1. A method for performing shader operations, the method comprising: performing pixel shading at a shading rate defined by pixel shader variable rate shading (“VRS”) data; 
updating the pixel VRS data that indicates one or more shading rates for one or more tiles based on whether tiles of the one or more tiles include triangle edges or do not include triangle edges, to generate updated VRS data.
updating the pixel VRS data that indicates one or more shading rates for one or more tiles based on whether tiles of the one or more tiles include triangle edges or do not include triangle edges, to generate updated VRS data; and 
2. The method of claim 1, further comprising: writing to a VRS rate feedback buffer based on the updated VRS data, 
writing to a VRS rate feedback buffer based on the updated VRS data.

wherein the VRS rate feedback buffer includes indications for each tile of the one or more tiles, wherein the indications indicate either a shading rate for a tile based on the pixel shader variable rate shading data or that the tile includes a triangle edge.
2. The method of claim 1, wherein: the VRS rate feedback buffer includes indications for each tile of the one or more tiles, wherein the indications indicate either a shading rate for a tile based on the pixel shader variable rate shading data or that the tile includes a triangle edge.
3. The method of claim 2, further comprising: performing a post-processing task utilizing the VRS rate feedback buffer to reduce a rate at which the post-processing task occurs for at least one tile.
3. The method of claim 1, further comprising: performing a post-processing task utilizing the VRS rate feedback buffer to reduce a rate at which the post-processing task occurs for at least one tile.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CLARBERG (US 20180061122 A1, cited on IDS 9/23/2021).
Regarding Claim 1, CLARBERG discloses a method for performing shader operations, the method comprising: 
performing pixel shading at a shading rate defined by pixel shader variable rate shading ("VRS") data ([0202] “Method 1870 starts at block 1873 with determination of each pixel (x,y) on screen at block 1875, followed by loading of shading rate (lod) (such as computed through an earlier process as set forth with respect to FIG. 18A) at block 1877…At block 1883, a determination is made as to whether texel (u,v) is shaded. If not, texel is shaded (using G-buffer attributes, light lists, etc.) at block 1885, while this shading is then stored to PT at block 1887. Referring back to block 1883, if texel (u,v) is shaded, method 1870 continues at block 1889 with another determination as to whether there are any more texels.”); and 
updating the pixel VRS data ([0199] “At block 1859, shading rate (lod) is computed based on the attributes of block 1857 and/or any external inputs of block 1853.”) that indicates one or more shading rates for one or more tiles ([0170] “In some embodiments, the shading rate is not computed per pixel, but rather per group of pixels (such as a tile).”) based on whether tiles of the one or more tiles include triangle edges or do not include triangle edges, to generate updated VRS data ([0171] “For example, it may be desirable to generally shade at a high rate (e.g., full per-pixel rate) near sharp discontinuities to avoid blurring across visible edges in the image.”)
Regarding Claim 5, CLARBERG discloses the method of claim 1, wherein updating the pixel shader VRS data for a tile of the one or more tiles includes: determining that a coarse depth test indicates that the tile is partially covered by a triangle; and in response to the determining, modifying a VRS data for the tile to indicate that the tile includes a triangle edge (CLARBERG [0172] “Examples of suitable heuristics for computing the shading rate may include, but are not limited to, one or more of the following metrics: 1) scene-based heuristics, such as (without limitation) a) depth discontinuities” render the claimed feature obvious).
Regarding Claim 6, CLARBERG discloses the method of claim 1, wherein updating the pixel shader VRS data for a tile of the one or more tiles includes: determining that a coarse depth test indicates that the tile is fully covered by a triangle; and in response to the determining, setting, as a shading rate for the tile in updated VRS data, a shading rate of the tile in the pixel shader variable rate shading data (CLARBERG [0172] “Examples of suitable heuristics for computing the shading rate may include, but are not limited to, one or more of the following metrics: 1) scene-based heuristics, such as (without limitation) a) depth discontinuities” render the claimed feature obvious).
Regarding Claim 10, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject this claim.
Regarding Claim 14, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject this claim.
Regarding Claim 15, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject this claim.
Regarding Claim 19, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CLARBERG (US 20180061122 A1, cited on IDS 9/23/2021), in view of NEVRAEV (US 20190005713 A1, cited on IDS 9/23/2021).
Regarding Claim 7, CLARBERG discloses the method of claim 1, wherein: updating the pixel shader VRS data for a tile of the one or more tiles includes: in response to a determining, modifying the pixel shader VRS data to indicate that the tile includes a triangle edge (CLARBERG [0172] “Examples of suitable heuristics for computing the shading rate may include, but are not limited to, one or more of the following metrics: 1) scene-based heuristics, such as… d) object/primitive/texture identification” and [0171] “For example, it may be desirable to generally shade at a high rate (e.g., full per-pixel rate) near sharp discontinuities to avoid blurring across visible edges in the image.”).
In the same field of endeavor, NEVRAEV discloses the VRS data includes an indication that the tile of the one or more tiles is fully covered; and updating the pixel shader VRS data for a tile of the one or more tiles includes: determining that a pixel shader stage has modified coverage for at least one fragment in the tile to indicate that the at least one fragment is not covered (NEVRAEV [0052] “The rasterizer stage 94 may also update metadata 123 related to pixels that are modified as a result of performing variable rate shading” and [0062] “In another example, metadata 123 may include minimum and/or maximum shading rate written by any primitive that covered a fragment… when the entire fragment is covered by a single primitive, at which time the minimum and/or maximum shading rate stored in metadata 123 may be reset to correspond to the shading rate of the primitive.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the method of CLARBERG with the features of including an indication that the tile of the one or more tiles is fully covered, and determining that a pixel shader stage has modified coverage for at least one fragment in the tile to indicate that the at least one fragment is not covered. Doing so could assist the shading rate computing process.
Regarding Claim 8, CLARBERG discloses the method of claim 1, wherein: updating the pixel shader VRS data for a tile of the one or more tiles includes: in response to a determining, setting, as a shading rate for the tile in updated VRS data, a shading rate of the tile in the pixel shader variable rate shading data (CLARBERG [0172] “Examples of suitable heuristics for computing the shading rate may include, but are not limited to, one or more of the following metrics: 1) scene-based heuristics, such as… d) object/primitive/texture identification”).
In the same field of endeavor, NEVRAEV discloses the VRS data includes an indication that the tile of the one or more tiles is fully covered; and updating the pixel shader VRS data for a tile of the one or more tiles includes: determining that a pixel shader stage has not modified coverage for any fragment in the tile to indicate that the at least one fragment is not covered (NEVRAEV [0052] “The rasterizer stage 94 may also update metadata 123 related to pixels that are modified as a result of performing variable rate shading” and [0062] “In another example, metadata 123 may include minimum and/or maximum shading rate written by any primitive that covered a fragment… when the entire fragment is covered by a single primitive, at which time the minimum and/or maximum shading rate stored in metadata 123 may be reset to correspond to the shading rate of the primitive.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the method of CLARBERG with the features of including an indication that the tile of the one or more tiles is fully covered, and determining that a pixel shader stage has not modified coverage for any fragment in the tile to indicate that the at least one fragment is not covered. Doing so could assist the shading rate computing process.
Regarding Claim 16, it recites similar limitations of claim 7. The rationale of claim 7 rejection is applied to reject this claim.
Regarding Claim 17, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613